DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication filed
on 23 July, 2020. In view of this communication, claims 1 - 20 are now pending in this application.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-6, 8, 11-12, 15-17, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Englert (US20130113317A1) and NPLs (NdFeB_typical-magnetic-properties2, sintered-alnico-magnet-properties).
Regarding Claim 1, Englert discloses a hysteresis clutch (Fig 1 below,1, 2) [Para 0016] for transmitting rotational energy [Abstract] in machines, comprising:
 a first rotor (Fig 3 below, 1) rotatable about a rotation axis (A) that comprises a plurality of permanent magnets (4a, 4b) with a first coercive field strength (all permanent magnets have coercive field strength) ;3
a second rotor (Fig 3, 2) rotatable about the rotation axis (A) the second rotor having at least two permanent magnets(8) with a second coercive field strength (all permanent magnets have coercive field strength), the second coercive field strength being lower than the first coercive field strength [Para 0013, 0016](NPL-magnetic properties shows AlNiCo permanent magnets have lower coercive field strength than NdFeB), the at least two permanent magnets (8) being arranged sequentially in a slip direction (Fig 3, s); and
 a cylindrical air gap (Fig 2 below, Ag) located between the first rotor (Fig 3, 1) and the second rotor (Fig 3, 2).

    PNG
    media_image1.png
    389
    488
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    454
    494
    media_image2.png
    Greyscale



Regarding Claim 2, Englert discloses the hysteresis clutch according to claim 1. Englert further discloses the plurality of permanent magnets (Fig 3, 4a, 4b)of the first rotor (Fig 3, 1)and the at least two permanent magnets (Fig 3, 8) of the second rotor (Fig 3, 2) are composed of different hard magnetic materials [Para 0013, 0016]. 
Regarding Claim 3, Englert discloses the hysteresis clutch according to claim 1. Englert further discloses the plurality of permanent magnets (Fig 3, 4a, 4b)of the first rotor (Fig 3, 1) have a maximum energy product that is larger than 100 kJ/m3 [Para 0013] and/or at least one of the at least two permanent magnets (Fig 3, 8) of the second rotor (Fig 3, 2) has a maximum energy product a that is larger than 10 kJ/m3 [Para 0016] but smaller than 100 kJ/m3.(It is well known in the art that NdFeB magnets have energy product ranging higher than100kJ/m3 and AlNiCo magnets have energy product ranging between 10 and 100kJ/m3). (NPL – NdFeB typical-magnetic-properties2 and sintered-alnico-

    PNG
    media_image3.png
    792
    670
    media_image3.png
    Greyscale

Regarding Claim 4, Englert discloses the hysteresis clutch according to claim 1. Englert further discloses the plurality of permanent magnets (Fig 3, 4a, 4b) of the first rotor (Fig 3, 1) are rare earth magnets comprising at least one element of the group comprising; iron, cobalt and nickel and in addition ; neodymium, samarium, praseodymium, dysprosium, terbium, gadolinium and yttrium [Para 0013 discloses rare earth metals and iron].
Regarding Claim 5, Englert discloses the hysteresis clutch according to claim 1. Englert further discloses the plurality of permanent magnets (Fig 3, 4a) of the first rotor (Fig 3, 1) comprise a magnetic anisotropy that defines a predominant direction for the magnetization of the plurality of permanent magnets (Fig 3, 4a) wherein the predominant direction is orientated in circumferential (Fig 2, 5, 4a)[Abstract, Para 0001] direction with regard to the rotation axis (Fig 3, A) of the first rotor (Fig 3, 1).
Regarding Claim 6, Englert discloses the hysteresis clutch according to claim 1. Englert further discloses the plurality of permanent magnets (Fig 3, 4a) of the first rotor (Fig 3, 1) are polarized in circumferential direction (Fig 2, 5, 4a)[Abstract, Para 0001], and wherein adjacent permanent magnets (Fig 2, 4a) of the plurality of permanent magnets (Fig 2, 4a) are polarized in an opposite sense (Fig 2, 4a) respectively.
Regarding Claim 8, Englert discloses the hysteresis clutch according to claim 1. Englert further discloses the plurality of magnets (Fig 1, 4a) of the first rotor (Fig 3, 1) comprise a first number of permanent magnets (Fig 1 shows 20 magnets) and the at least two permanent magnets of the second rotor (Fig 3, 2) comprise a second number of permanent magnets (Fig 1 shows 49 magnets) , wherein the first number A (A=20) of the plurality of permanent magnets (Fig 1, 4a) of the first rotor (Fig 3, 1) and the second number B (B=49) of the plurality of permanent magnets (Fig 3, 8) of the second rotor (Fig 3, 2) are co-prime with regard to each other.
Regarding Claim 11, Englert discloses the hysteresis clutch according to claim 1. Englert further discloses at least one permanent magnet of the at least two permanent magnets (Fig 3,8) of the second rotor (Fig 3, 2) is an AlNiCo magnet [Para 0016].
Regarding Claim 12, Englert discloses the hysteresis clutch according to claim 11. Englert further discloses the at least two permanent magnets (Fig 3,8) of the second rotor (Fig 3, 2) are configured in a 
Regarding Claim 15, Englert discloses the hysteresis clutch according to claim 1. Englert further discloses at least one permanent magnet of the at least two permanent magnets (Fig 3,8) of the second rotor (Fig 3, 2) are held in a laminated holder (Fig 3 above, 2a).
Regarding Claim 16, Englert discloses the hysteresis clutch according to claim 3. Englert further discloses the plurality of permanent magnets(Fig 1, 4a)  of the first rotor (Fig 3, 1)  have a maximum energy product (B-H)max that is larger than 200 kJ/m3 [Para 0013]. (NdFeB magnets are well known in the art to have BHmax above 200kJ/m3).
Regarding Claim 17, Englert discloses the hysteresis clutch according to claim 4. Englert further discloses the plurality of permanent magnets of the first rotor (Fig 1, 4a are rare earth magnets) [Para 0013] comprising a neodymium-iron-boron-alloy [Para 0013]and at least one element of the group comprising; iron, cobalt and nickel [Para 0013 specifies iron, nickel and cobalt].
Regarding Claim 20, Englert discloses the hysteresis clutch according to claim 3. Englert further discloses the plurality of permanent magnets (Fig 1, 4a)  of the first rotor (Fig 3, 1)  have a maximum energy product (B-H)max that is larger than 7RUA0008US 100 kJ/m3 [Para 0013] and/or at least one of the at least two permanent magnets (Fig 3,8of the second rotor (Fig 3, 2)  has a maximum energy product (B-H)max that is larger than 10 kJ/m3[Para 0016]but smaller than 100 kJ/m3. (It is well known in the art that the NdFeB magnets have BHmax greater than 100kJ/m3 and AlNiCo magnets have BHmax between 10 and 100kJ/m3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Englert in view of Calfo (US 20040150283 A1) .
Regarding Claim 7, Englert discloses the hysteresis clutch according to claim 1. Englert further discloses the plurality of permanent magnets (Fig 3, 4a) of the first rotor (Fig 3, 1) are arranged radially in pockets formed between adjacent pole pieces that are trapezoid-shaped in cross-section.
Englert does not disclose the plurality of permanent magnets have a trapezoid cross section and are arranged with a narrow side radially outward and a wide side radially inward. 
Calfo discloses the plurality of permanent magnets(Fig 4 below, 105) have a trapezoid cross section and are arranged with a narrow side radially outward and a wide side radially inward.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed hysteresis clutch of Englert with the plurality of permanent magnets having a trapezoid cross section and arranged with a narrow side (Fig 4, 105n) radially outward and a wide side (Fig 4, 105w) radially inward as taught by Calfo in order to control the magnetic flux lines and target them to the required areas.

    PNG
    media_image4.png
    406
    511
    media_image4.png
    Greyscale

Claims  9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Englert in view of Michelson (US 20150027828 A1) .
Regarding Claim 9, Englert discloses the hysteresis clutch according to claim 1. Englert further discloses the first number of the plurality of permanent magnets (Fig 3, 4a) of the first rotor (Fig 3, 1) and the second number of permanent magnets (Fig 3, 8) of the second rotor (Fig 3, 2) are co-prime (this has been shown in Claim 8 rejection) and do not have a common integer divisor.
Englert does not explicitly disclose a torque progress of the hysteresis clutch is achieved by a low detent torque.
Michelson discloses a torque progress of the hysteresis clutch is achieved by a low detent torque [Para 0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the hysteresis clutch of Englert with the torque progress of the hysteresis clutch being achieved by a low detent torque in order to reduce the response time for releasing the clutch [Para 0059].
Regarding Claim 13, Englert discloses the hysteresis clutch according to claim 12. Englert discloses a magnetic flux p created from the plurality of permanent magnets (Fig 3 above, 4a) of the first rotor (Fig 3, 1) on a longitudinal sectional plane of each permanent magnet  (Fig 3, 8) of the at least two permanent magnets of the 6RUA0008US second rotor(Fig 3, 2).  Englert does not disclose explicitly in at least one point a saturation flux density is achieved.  
Michelson discloses (Fig 5)[Para 0029] explicitly in at least one point (Fig 5 below, 32) a saturation flux density is achieved.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the hysteresis clutch of Englert with the saturation flux density achieved in at least one point of the second rotor as taught by Michelson in order to maximize torque  without having to add magnetic material or current.

    PNG
    media_image5.png
    501
    577
    media_image5.png
    Greyscale

Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Englert in view of Hijikata et. al (US 20120156071 A1), hereinafter referred to as Hijikata.
Regarding Claim 10, Englert discloses the hysteresis clutch according to claim 1. Englert further discloses at least one permanent magnet of the at least two permanent magnets (Fig 3, 8) of the second rotor (Fig 3, 2) has a coercive field strength (All permanent magnets have a coercive field strength).
Englert does not disclose at least one permanent magnet has a coercive field strength that is larger than 200 kA/m.
Hijikata discloses [Para 0123] at least one permanent magnet has a coercive field strength that is larger than 200 kA/m.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed hysteresis clutch of Englert having at least one permanent magnet of the at least two permanent magnets of the second rotor having a coercive field strength that is greater than 200kA/m as taught by Hijikata in order to reduce the chance of demagnetization.
Claim  14 is rejected under 35 U.S.C. 103 as being unpatentable over Englert in view of Lu et al (CN 102611280 A), hereinafter referred to as Lu.
Regarding Claim 14, Englert discloses the hysteresis clutch according to claim 10. Englert further discloses each permanent magnet of the at least two permanent magnets of the second rotor spans over pole pieces arranged between permanent magnets of the plurality of permanent magnets of the first rotor that are adjacent to each other.
Englert does not disclose each permanent magnet spans over at least two polepieces.
Lu discloses each permanent magnet (Lu, Fig 4 below, 7) spans over at least two polepieces (Fig 4 below, 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the hysteresis clutch of Englert with the at least two permanent magnets of the second rotor spanning over pole pieces arranged between permanent magnets of the plurality of permanent magnets of the first rotor that are adjacent to each other modified by the .

    PNG
    media_image6.png
    603
    603
    media_image6.png
    Greyscale


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Englert in view of Ma et. al (CN1100228A) hereinafter referred to as Ma.
Regarding Claim 18, Englert discloses the hysteresis clutch according to claim 4. Englert further discloses the plurality of permanent magnets (Fig 3, 4a) of the first rotor (Fig 3, 1)  are rare earth magnets [Para 0013] comprising NdFeB and at least one element of the group comprising; iron, cobalt and nickel (iron is disclosed in NdFeB).
Englert does not explicitly disclose the NdFeB magnet material to be Nd2Fe4B.
2Fe4B [Para 0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the hysteresis clutch of Englert with the first rotor made of NdFeB material modified by the specific composition of Nd2Fe4B as taught by Ma to achieve the anisotropic magnetic properties desired.
Claim  19 is rejected under 35 U.S.C. 103 as being unpatentable over Englert in view of Hijikata and Kuriyama et al (JP 2004119822 A) hereinafter referred to as Kuriyama.
Regarding Claim 19, Englert in view of Hijikata discloses the hysteresis clutch according to claim 10. Englert in view of Hijikata further discloses at least one permanent magnet (Englert, Fig 3, 8) of the at least two permanent magnets (Englert, Fig 3, 2) of the second rotor has a coercive field strength (Hc). (All permanent magnets have a coercive field strength).  Englert in view of Hijikata does not explicitly disclose a coercive field strength (Hc)that is larger than 1000 kA/m.
Kuriyama discloses a coercive field strength (Hc)that is larger than 1000 kA/m[Kuriyama, Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the hysteresis clutch of Englert and Hijikata with the at least one permanent magnet of the at least two permanent magnets of the second rotor having a coercive field strength (Hc) that is larger than 1000kA/m as taught by Kuriyama in order to reduce the chance of demagnetization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832